Exhibit 10.10

KALEYRA, INC.

2019 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

KALEYRA, INC.

2019 EQUITY INCENTIVE PLAN

(adopted by stockholders on November 22, 2019; effective November 25, 2019)

1. DEFINITIONS. The following terms, when used in the Plan, will have the
meanings and be subject to the provisions set forth below:

“Administrator”: The Board or the Compensation Committee, except that the Board
or the Compensation Committee may delegate (i) to one or more of its members
such of its duties, powers and responsibilities as it may determine; (ii) to one
or more officers of the Company the power to grant rights or options to the
extent permitted by Section 157(c) of the Delaware General Corporation Law;
(iii) to one or more officers of the Company the authority to allocate other
Awards among such persons (other than officers of the Company) eligible to
receive Awards under the Plan as such delegated officer or officers determine
consistent with such delegation; provided, that with respect to any delegation
described in this clause (iii) the Board or the Compensation Committee (or a
properly delegated member or members of the Board or such Compensation
Committee) shall have authorized the issuance of a specified number of Shares
under such Awards and shall have specified the consideration, if any, to be paid
therefor; and (iv) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Administrator” shall include the
person or persons so delegated to the extent of such delegation. The Board may,
at its discretion, impose requirements on the composition of the Compensation
Committee (for any specific Plan purpose or for all Plan purposes) in order to
meets specific requirements under applicable law.

“Affiliate”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

“Award”: A grant under the Plan to a Participant of any one or any combination
of the following:

 

  (i)

Stock Options.

 

  (ii)

SARs.

 

  (iii)

Restricted Stock.

 

  (iv)

Unrestricted Stock.

 

  (v)

Stock Units, including Restricted Stock Units.

 

  (vi)

Performance Awards.

 

  (vii)

Cash Awards.

 

  (viii)

Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cash Award”: An Award denominated in cash.

 

1



--------------------------------------------------------------------------------

“Change in Control” means the consummation, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company;

(ii) an acquisition by any Exchange Act Person of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
50% of the combined voting power entitled to vote in the election of directors
other than by virtue of a merger, consolidation or similar transaction;

(iii) a merger, consolidation or similar transaction in which the Company is not
the surviving corporation; or

(iv) a reverse merger, consolidation or similar transaction in which the Company
is the surviving corporation but the shares of Stock outstanding immediately
preceding the merger, consolidation or similar transaction are converted by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise.

Notwithstanding the foregoing definition or any other provision of this Plan,
the term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board, if any. If
there is no Compensation Committee of the Board, the Board itself will be the
Compensation Committee for purposes of this Plan.

“Company”: Kaleyra, Inc.

“Contributing Misconduct”: An act of embezzlement, fraud or breach of fiduciary
duty during the Participant’s employment or service that contributed to an
obligation to restate the Company’s financial statements.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) an acquisition by any Exchange
Act Person of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least 50% of the combined voting power entitled
to vote in the election of directors other than by virtue of a merger,
consolidation or similar transaction; (iii) a sale or transfer of all or

 

2



--------------------------------------------------------------------------------

substantially all the Company’s assets, or (iv) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

“Disability”: With respect to a Participant, the inability of such Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i)
of the Code, and will be determined by the Board on the basis of such medical
evidence as the Board deems warranted under the circumstances.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Act Person” means any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities,
(iv) an entity owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company; or (v) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan, is the owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. The Company does not represent or warrant
that an option intended to be an ISO qualifies as such. Each option granted
pursuant to the Plan will be treated as providing by its terms that it is to be
a non-incentive option unless, as of the date of grant, it is expressly
designated as an ISO. To the extent the aggregate fair market value of stock
with respect to which ISOs are exercisable by an individual for the first time
during any calendar year under all plans of the Company (or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code) exceed $100,000, the ISOs will be treated as
non-incentive options with the ISOs granted earlier first accorded ISO status.

 

3



--------------------------------------------------------------------------------

“Option Proceeds”: With respect to any sale or other disposition (including to
the Company) of Shares issued or issuable upon exercise of a Stock Option or
SAR, an amount determined appropriate by the Compensation Committee to reflect
the effect of the restatement on the Company’s stock price, up to the amount
equal to the number of Shares sold or disposed of multiplied by the difference
between the market value per Share at the time of such sale or disposition and
the exercise price.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria, other than mere continued Employment
or the mere passage of time, the satisfaction of which is a condition for the
grant, exercisability, vesting or full enjoyment of an Award. A Performance
Criterion and any targets with respect thereto determined by the Administrator
need not be based upon an increase, a positive or improved result or avoidance
of loss. The Administrator may provide in the case of any Award intended to
qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.

“Plan”: The Kaleyra, Inc. 2019 Equity Incentive Plan as from time to time
amended and in effect.

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions requiring that it be redelivered or offered for sale to the
Company if specified conditions are not satisfied.

“Restricted Stock Proceeds”: With respect to any sale or other disposition
(including to the Company) of Restricted Stock or a Restricted Stock Unit
(including of Stock delivered thereon), an amount determined appropriate by the
Compensation Committee to reflect the effect of the restatement on the Company’s
stock price, up to the amount equal to the market value per Share at the time of
such sale or other disposition multiplied by the number of Shares or Stock Units
sold or disposed of.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SARs”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

 

4



--------------------------------------------------------------------------------

“Share”: A share of Stock.

“Stock”: Common Stock of the Company, par value $ 0.0001 per share.

“Stock Unit”: An unfunded and unsecured promise, denominated in Shares, to
deliver Stock or cash measured by the value of Stock in the future.

“Stock Options”: Options entitling the recipient to acquire Shares upon payment
of the exercise price.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the terms of the Award.

2. PURPOSE. The Plan has been established to advance the interests of the
Company by providing for the grant to Participants of Stock-based and other
incentive Awards.

3. ADMINISTRATION. The Administrator has discretionary authority, subject only
to the express provisions of the Plan, to interpret the Plan; determine
eligibility for and grant Awards; determine, modify or waive the terms and
conditions of any Award; prescribe forms, rules and procedures; and otherwise do
all things necessary to carry out the purposes of the Plan. Determinations of
the Administrator made under the Plan will be conclusive and will bind all
parties.

4. LIMITS ON AWARDS UNDER THE PLAN.

(a) Shares Available for Issuance. Subject to the provisions of Section 7, the
total number of Shares available for grants of Awards under the Plan shall be
4,015,059 Shares, plus an annual increase, effective as of the first day of the
Company’s fiscal year beginning in 2020 and the first day of each subsequent
fiscal year through and including the first day of the Company’s fiscal year
beginning on 2029, equal to the least of (i) 5% of the number of shares of Stock
outstanding as of the conclusion of the Company’s immediately preceding fiscal
year, or (ii) such lesser amount, if any, as the Board may determine (such
aggregate number of shares that may be issued under the plan, the “Share
Reserve”). Awards may be issued entirely in the form of ISOs or through any
combination of any one or more of the forms of Awards authorized under the terms
of the Plan. To the extent consistent with the requirements of Section 422 of
the Code and regulations thereunder, and with other applicable legal
requirements (including applicable stock exchange requirements), Stock issued
under awards that convert, replace or adjust awards of an acquired company shall
not reduce the number of Shares available for Awards under the Plan.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional Shares will be delivered under the Plan.

(c) Limitations on Director Awards. In addition and subject to Section 7, no
non-Employee director may be granted Awards with an aggregate grant date value
in excess of $1 million in any calendar year, or $2 million for the calendar
year in which a non-Employee director is first appointed or elected to the
Board. Such limitation on non-Employee director Awards does not apply to any
cash retainer fees, including cash retainer fees converted into equity awards at
the election of the non-Employee director.

 

5



--------------------------------------------------------------------------------

(d) Non-Issuances. The following actions do not result in an issuance of Shares
under the Plan and accordingly do not reduce the number of Shares subject to the
Share Reserve and available for issuance under the Plan: (1) the expiration or
termination of any portion of an Award without the shares covered by such
portion of the Award having been issued, (2) the settlement of any portion of an
Award in cash (i.e., the Participant receives cash rather than Shares), (3) the
withholding of Shares that would otherwise be issued by the Company to satisfy
the exercise, strike or purchase price of an Award; or (4) the withholding of
Shares that would otherwise be issued by the Company to satisfy a tax
withholding obligation in connection with an Award.

(e) Reversions to Share Reserve. The Shares previously issued pursuant to an
Award and accordingly initially deducted from the Share Reserve will be added
back to the Share Reserve and again become available for issuance under the
Plan: (1) any Shares that are forfeited back to or repurchased by the Company
because of a failure to meet a contingency or condition required for the vesting
of such shares; (2) any Shares that are reacquired by the Company to satisfy the
exercise, strike or purchase price of an Award; and (3) any Shares that are
reacquired by the Company to satisfy a tax withholding obligation in connection
with an Award.

(f) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

5. ELIGIBILITY AND PARTICIPATION. The Administrator will select Participants
from among those Employees and directors of, and consultants and advisors to,
the Company or its Affiliates who, in the opinion of the Administrator, are in a
position to make a significant contribution to the success of the Company or its
Affiliates. Eligibility for ISOs is limited to employees (as defined by Code
Section 3401(c)) of the Company or of a “parent corporation” or “subsidiary
corporation” of the Company as those terms are defined in Section 424 of the
Code.

6. RULES APPLICABLE TO AWARDS.

(a) ALL AWARDS.

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, Awards that convert,
replace or adjust awards of an acquired company may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.

 

6



--------------------------------------------------------------------------------

(2) Term of Plan. No Awards may be made after November 25, 2029, but previously
granted Awards may continue in accordance with their terms beyond that date.

(3) Transferability. ISOs may not be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime may be
exercised only by the Participant. Except as the Administrator otherwise
expressly provides, Awards other than ISOs may not be transferred other than by
will or by the laws of descent and distribution. During the Participant’s
lifetime, other non-transferable Awards requiring exercise may only be exercised
by the Participant. No Award may be transferred under a domestic relations
order.

(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. The following will apply unless the
Administrator expressly provides otherwise: Immediately upon the cessation of
the Participant’s Employment an Award requiring exercise will cease to be
exercisable and will terminate, and all other Awards to the extent not already
vested will be forfeited, except that:

(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferee, if any, immediately prior
to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferee, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate;

(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferee, if any, upon the cessation of the Participant’s Employment
as a result of the Participant’s Disability, the Participant may exercise his or
her Option or SAR (to the extent that the Participant was entitled to exercise
such Option or SAR as of the date of cessation of Employment), but only within
such period of time ending on the earlier of (i) the date 12 months following
such cessation of Employment (or such longer or shorter period specified in the
Award Agreement), and (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after cessation of Employment due to
Participant’s Disability, the Participant does not exercise his or her Option or
SAR (as applicable) within the applicable time frame, the Option or SAR (as
applicable) will terminate. and

 

7



--------------------------------------------------------------------------------

(D) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferee, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
Shares from an Award or permit a Participant to tender previously owned Shares
in satisfaction of tax withholding requirements.

(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A.

(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to Shares actually issued under the
Plan. The loss of existing or potential profit in Awards will not constitute an
element of damages in the event of termination of employment or service for any
reason, even if the termination is in violation of an obligation of the Company
or Affiliate to the Participant.

(8) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the Shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of Shares thereafter available under the Plan in accordance with the
rules set forth in Section 4).

(9) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or
(ii) satisfies such requirements. Notwithstanding any other provisions of this
Plan, in the case of a “specified employee” of the Company, any payment that is
triggered by separation from service shall be delayed until the first business
day following the expiration of six months following the date of separation from
services (or until the Employee’s death, if earlier). Any payment(s) that would
otherwise be due during the six month period described in the preceding sentence
will be accumulated and paid as of the first business day following the
expiration of six months following the date of separation from services (or
until the Employee’s death, if earlier). Delayed payment(s) will bear interest
during the six-month delay period.

(10) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

 

8



--------------------------------------------------------------------------------

(11) Non-Exempt Employees. Notwithstanding any other provision herein, if an
Option or SAR is granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, the Option or SAR
will not be first exercisable for any shares of Stock until at least six months
following the date of grant of the Option or SAR (although the Award may vest
prior to such date). Consistent with the provisions of the Worker Economic
Opportunity Act, (i) if such non-exempt employee dies or suffers a Disability,
(ii) upon a Covered Transaction in which such Option or SAR is not assumed,
continued, or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s
Award, in another agreement between the Participant and the Company or an
Affiliate, or, if no such definition, in accordance with the Company’s or
Affiliate’s then current employment policies and guidelines), the vested portion
of any Options and SARs may be exercised earlier than six months following the
date of grant. The foregoing provision is intended to operate so that any income
derived by a non-exempt employee in connection with the exercise or vesting of
an Option or SAR will be exempt from his or her regular rate of pay. To the
extent permitted and/or required for compliance with the Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt employee in
connection with the exercise, vesting or issuance of any shares under any other
Stock-based Award will be exempt from the employee’s regular rate of pay, the
provisions of this Section 6(a)(11) will apply to all Awards and are hereby
incorporated by reference into such Awards.

(b) AWARDS REQUIRING EXERCISE.

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent stockholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant. Fair market
value shall be determined by the Administrator consistent with the applicable
requirements of Section 422 and Section 409A.

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment (which may include, if the Administrator so
determines and if the Stock is publicly traded at the relevant time, a
broker-assisted exercise). In the absence of a determination by the
Administrator that other forms of payment are permitted, all payments shall be
made by cash or by check acceptable to the Administrator.

 

9



--------------------------------------------------------------------------------

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of the grant. In the case of an ISO granted
to a ten-percent stockholder within the meaning of subsection (b)(6) of
Section 422, the maximum term will not exceed five (5) years from the date of
grant.

(c) AWARDS NOT REQUIRING EXERCISE. Restricted Stock and Unrestricted Stock,
whether delivered outright or under Awards of Stock Units or other Awards that
do not require exercise, may be made in exchange for such lawful consideration,
including services, as the Administrator determines.

7. EFFECT OF CERTAIN TRANSACTIONS.

(a) MERGERS, ETC. The following provisions will apply to Awards in the event of
a Covered Transaction, and unless otherwise provided in the instrument
evidencing the Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Award.

(1) Awards May Be Assumed. In the event of a Covered Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Covered Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Shares issued pursuant to Awards may be assigned by the
Company to the successor of the Company (or the successor’s parent company, if
any), in connection with such Covered Transaction. A surviving corporation or
acquiring corporation (or its parent) may choose to assume or continue only a
portion of an Award or substitute a similar award for only a portion of an
Award, or may choose to assume or continue the Awards held by some, but not all
Participants. The terms of any assumption, continuation or substitution will be
set by the Board.

(2) If Awards Are Not Assumed. In the event of a Covered Transaction in which
the surviving corporation or acquiring corporation (or its parent company) does
not assume or continue such outstanding Awards or substitute similar awards for
such outstanding Awards, then with respect to Awards that have not been assumed,
continued or substituted, the vesting of such Awards (and, with respect to Stock
Options and SARs, the time when such Awards may be exercised) will be
accelerated in full to a date prior to the effective time of such Covered
Transaction (contingent upon the effectiveness of the Covered Transaction) as
the Board determines (or, if the Board does not determine such a date, to the
date that is five days prior to the effective time of the Covered Transaction),
and such Awards will terminate if not exercised (if applicable) at or prior to
the effective time of the Covered Transaction, and any reacquisition or
repurchase rights held by the Company with respect to such Awards will lapse
(contingent upon the effectiveness of the Covered Transaction). With respect to
the vesting of Performance Awards that will accelerate upon the occurrence of a

 

10



--------------------------------------------------------------------------------

Covered Transaction pursuant to this subsection (2) and that have multiple
vesting levels depending on the level of performance, unless otherwise provided
in the Award Agreement, the vesting of such Performance Awards will accelerate
at 100% of the target level upon the occurrence of the Covered Transaction. With
respect to the vesting of Awards that will accelerate upon the occurrence of a
Covered Transaction pursuant to this subsection (2) and are settled in the form
of a cash payment, such cash payment will be made no later than 30 days
following the occurrence of the Covered Transaction.

(3) Payment for Awards in Lieu of Exercise. Notwithstanding the foregoing, in
the event an Award will terminate if not exercised prior to the effective time
of a Covered Transaction, the Board may provide, in its sole discretion, that
the holder of such Award may not exercise such Award but will receive a payment,
in such form as may be determined by the Board, equal in value, at the effective
time, to the excess, if any, of (1) the value of the property the Participant
would have received upon the exercise of the Award (including, at the discretion
of the Board, any unvested portion of such Award), over (2) any exercise price
payable by such holder in connection with such exercise.

(b) CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of Shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of Shares specified in
Section 4(a) that may be delivered under the Plan, to the maximum number of
Shares specified in Section 4(a) that may be issued upon the exercise of ISOs,
and to the maximum number of Shares specified in Section 4(a) that may be issued
with respect to Awards that are not ISOs, and will also make appropriate
adjustments to the number and kind of Shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder. The Administrator shall exercise its
discretionary authority under the immediately preceding sentence consistent with
the objectives of preserving the qualification as ISOs of Awards intended to
continue to qualify as ISOs.

(3) Continuing Application of Plan Terms. References in the Plan to Shares will
be construed to include any stock or securities resulting from an adjustment
pursuant to this Section 7.

 

11



--------------------------------------------------------------------------------

(c) CHANGE IN CONTROL.

(1) The provisions of this Section 7(c) will apply to Awards in the event of a
Change in Control unless otherwise provided in the instrument evidencing the
Award or any other written agreement between the Company or any Affiliate and
the Participant or in any director compensation policy of the Company or unless
otherwise expressly provided by the Board at the time of grant of an Award.

(2) If any payment or benefit a Participant will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment (a “Payment”) will be equal to the Reduced
Amount. The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in the Participant’s receipt, on
an after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
will occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for the Participant. If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata (the “Pro Rata Reduction Method”).

(3) Notwithstanding any provision of the foregoing paragraph to the contrary, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A of the
Code that would not otherwise be subject to taxes pursuant to Section 409A of
the Code, then the Reduction Method and/or the Pro Rata Reduction Method, as the
case may be, will be modified so as to avoid the imposition of taxes pursuant to
Section 409A of the Code as follows: (A) as a first priority, the modification
will preserve to the greatest extent possible, the greatest economic benefit for
the Participant as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being involuntarily
terminated), will be reduced (or eliminated) before Payments that are not
contingent on future events; and (C) as a third priority, Payments that are
“deferred compensation” within the meaning of Section 409A of the Code will be
reduced (or eliminated) before Payments that are not deferred compensation
within the meaning of Section 409A of the Code.

(4) If a Participant receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of the first paragraph of Section 7(c)(2) and
the U.S. Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, the Participant agrees to promptly return
to the Company a sufficient amount of the Payment (after reduction pursuant to
clause (x) of the first paragraph of this Section 7(c)(2)) so that no portion of
the remaining Payment is subject to the Excise Tax. For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of the first
paragraph of this Section 7(c)(2), the Participant will have no obligation to
return any portion of the Payment pursuant to the preceding sentence.

 

12



--------------------------------------------------------------------------------

(5) Unless the Participant and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control will perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company will appoint a
nationally recognized accounting or law firm to make the determinations required
hereunder. The Company will bear all expenses with respect to the determinations
by such accounting or law firm required to be made hereunder.

(6) The Company will use commercially reasonable best efforts to cause the
accounting or law firm engaged to make the determinations hereunder to provide
its calculations, together with detailed supporting documentation, to the
Participant and the Company within 15 calendar days after the date on which the
Participant’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by the Participant or the Company) or such other time as
requested by the Participant or the Company.

8. LEGAL CONDITIONS ON DELIVERY OF STOCK. The Company will not be obligated to
deliver any Shares pursuant to the Plan or to remove any restriction from Shares
previously delivered under the Plan until: (i) the Company is satisfied that all
legal matters in connection with the issuance and delivery of such Shares have
been addressed and resolved; (ii) if the outstanding Stock is at the time of
delivery listed on any stock exchange or national market system, the Shares to
be delivered have been listed or authorized to be listed on such exchange or
system upon official notice of issuance; and (iii) all conditions of the Award
have been satisfied or waived. If the sale of Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of the Award, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of such Act.
The Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

9. AMENDMENT AND TERMINATION. The Administrator may at any time or times amend
the Plan or any outstanding Award for any purpose which may at the time be
permitted by law, and may at any time terminate the Plan as to any future grants
of Awards; provided, that except as otherwise expressly provided in the Plan the
Administrator may not, without the Participant’s consent, alter the terms of an
Award so as to affect adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time of the
Award. Amendment to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.

 

13



--------------------------------------------------------------------------------

10. CLAWBACK. All Awards granted under the Plan will be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law and any clawback policy that the Company otherwise adopts,
to the extent applicable and permissible under applicable law. In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate. No recovery of
compensation under such a clawback policy will be an event giving rise to a
Participant’s right to voluntary terminate employment upon a “resignation for
good reason,” or for a “constructive termination” or any similar term under any
plan of or agreement with the Company.

11. MISCELLANEOUS.

(a) Plan Not The Exclusive Source of Bonuses. The existence of the Plan or the
grant of any Award will not in any way affect the Company’s right to award a
person bonuses or other compensation in addition to Awards under the Plan.

(b) No Contract of Employment. Neither the Plan, the selection of a person as a
Participant, the payment of any Award to any Participant, nor any action by the
Company or the Committee shall be held or construed to confer upon any person
any right to be continued in the employ of the Company. The Company expressly
reserves the right to discharge any Participant whenever in the sole discretion
of the Company its interest may so require.

(c) Severability. If any provision of this Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
provided for under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit provided for under the Plan in full
would be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

(d) Unfunded Status. The Plan is intended to constitute an unfunded plan.

(e) Inability to Obtain Authority. Inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

14



--------------------------------------------------------------------------------

(f) Sub-Plans and Additional Plans. The Administrator may establish one or more
sub-plans or additional rules governing Awards to non-U.S. employees or to
employees in U.S. jurisdictions subject to state blue-sky or other special
requirements. Such sub-plans or rules, together with the generally applicable
terms of the Plan, shall constitute the Plan as it pertains to any Awards to
which such sub-plans or rules apply.

 

15